10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

ANGELA STUDDARD,
Individually and as
lawful wife, next of kin,
administrator ad litem,
and personal
representative for EDMOND
STUDDARD, Deceased, and
Estate of Edmond
Studdard,

Plaintiff,
vs. Cage No. 2:17-cev-02517

SHELBY COUNTY, TENNESSEE;
ERIN J. SHEPHERD,
Individually; and

TERRY I. REED,
Individually,

 

_ RI ’ / % a

Defendants.

 

Videotape Deposition of:
TERRY REED

Taken on behalf of the Plaintiff
February 21, 2018

 

Elite Reporting Services
www.elitereportingservices.com
Candace Covey, LCR, RPR, CRR, CVR-CM - Associate West
Memphis, Tennessee 38103
(901) 522-4477

 

Elite Reporting Services * (901)522-4477
www.EliteReportingServices.com

 
10

acl,

12

3

14

LS

16

17

18

13

20

al

22

23

24

25

 

 

deal with a suspect who you believed to be suffering
from mental illness, mental incompetence, and/or a

mental erisis?

A. All right. Well, it's a long question. But
what do you mean do -- you saying do they tell -- is
there -- when you say "dictate," are you saying, is

there a policy that says exactly what to do?

Oh, Right.

A. I can't answer that. I don't know if there's
a policy that says exactly what to do when dealing
with a mental consumer.

Q. On July 7th, 2016, did Shelby County
sheriff's department have any written policy or rules
that dealt with dealing with a suspect who was
suffering from a mental crisis, mental incompetence

or mental disability?

A. Are there policies with -- dealing --
Os Written.
A. -- with mental consumers?

THE WITNESS: Is that what he's asking?
BY MR. SEWARD:
Q. I'm asking you, only regarding -- I'm talking
about, you know the Shelby County sheriff's
department has an excessive force written policy,

don't they? Written. Written means printed, right?

 

 

Elite Reporting Services * (901)522-4477
www. HliteReportingServices.com

48
LO

aa

12

Ls

14

15

16

17

18

3

20

21

22

ao

24

25

 

 

A. Yes. They have a use of force policy, yes.
Q. Okay. It's written, though, right? When I
say "written," this is what I'm referring to, a
written rule?
A. Yeah. But you said "dictate," meaning --
that's why I said, are you saying it's saying exactly
what we're supposed to do?
©. Okay. Well, let me see if I can clarify
something.

Does the Shelby County have an excessive
force policy that's in writing?
A. Excessive force? We have a use of force
policy that's in writing. Yes, we do.
C. And that's a rule that you have to abide by
and go by in the performance of your job as a
sheriff's deputy, right?
A. Well, does -- so that policy also -- it also
gets dictated by the suspect and in the situation
we're in.
Q. I understand. I'm not asking you about what
the suspect does or doesn't do. I'm just talking
about on a piece of paper, is there a written rule
regarding Shelby County's use of force?
A. On a piece of paper, there is a use of force

policy.

 

 

Elite Reporting Services * (901)522-4477
www.EliteReportingServices.com

49
10

deck.

Le

13

14

L5

16

17

18

Ls

20

a.

22

23

24

25

 

 

Eis Okay. Same question regarding dealing with a
suspect with mental illness, mental crisis or mental
incompetence: Does Shelby County have a written rule
anywhere that you know of as to how to possibly deal

with those type of people?

A. On how to deal with them?
Q. Right. Or how you should deal with them?
A. Are you saying how we should or what we're

supposed to do with them?
QO; Correct.
A. I'm not sure. Because I haven't read
somewhere that says you have to do this.
QO. Well, you can't refer to any written rule
that you've had to abide by on July 7th, 2016,
regarding that, right?
A. No. I'm saying there's nothing that says you
have to do something with a policy.
Os Okay. Do you believe Shelby County doesn't
have a written policy regarding dealing with suspects
who are suffering from mental crisis, mental
incompetence and/or mental disability?

MR. JONES: Object to the form. You can
answer.
BY MR. SEWARD: You can answer.

A, I'm not sure if we have a policy saying that

 

 

Elite Reporting Services * (901)522-4477
www. HliteReportingServices.com

50
LO

11

12

13

14

5

16

1?

18

Ls

20

21

Ze

ao

24

25

 

 

you have to do something with a mental consumer.
Q. Okay. Likewise, since July 7th, 2016, up
till today's date, you're not aware of any new rules
or changes -- and I'm referring to written rules --
issued by Shelby County sheriff's department in how
to deal with a suspect who is suffering from mental
crisis, mental illness or mental incompetence?
A. Between those dates, I do not know if we have
a policy that says you have to deal with them ina
certain way.
om Okay. So whatever -- whatever the rules
stated, if they stated anything at all on July 7,
2016 are the same rules you work by on today's date,
February the 21st, 2018?
A. When you say -- when you're saying "the
rules," there's nothing that says how you have to
deal with a mental consumer.
QO. Okay. As of today's date also, that -- that
would be your same answer, if I asked you about
today's date, right?
A. As of today's date, I have -- there's no rule
that says you have to deal with them a certain way.
QO. Okay. That's fair enough.

And if you'll allow me one second here.

I'm ready when you are.

 

Elite Reporting Services * (901)522-4477
www. HEliteReportingServices.com

 
10

I.

12

13

14

LS

16

7

18

19

20

wd.

22

a3

24

25

 

 

What about were you wearing a body cam on
July 7th, 2016?
A. No.
Oy Is there a requirement -- or -- to wear a
body cam while you're on patrol? Or if you're in
plainclothes working for a PCRU, are you exempt?
A. When we were at PCRU, we were not required to

wear body cams.

Q: Okay. Is there a written rule regarding
that?

A. I'm not sure.

Q. If I wanted to find out, who would I go to to

find out if there's a written rule that officers

assigned to PCRU do not have to wear body cams?

A. Probably have to go talk to our supervisors
and ask.

QO. Who was your supervisor?

A. At that time, it was Lieutenant Roberston.
Q. Is he still with the department?

A. Yes.

Oe Is it R-O-B-E-R-S-0O-N?

A. R-O-B-E-R-T-S-O-N.

Q. Oh, Robertson. I'm sorry. Is he at the

Arlington, or is he downtown?

A. I'm not sure where he's at right now.

 

 

Elite Reporting Services * (901)522-4477
www.EliteReportingServices.com

62
10

fds

2

13

14

L&

16

Ly

18

19

20

21

22

as

24

25

 

 

car that recorded events?

A. In all the Shelby County deputies?

QO Most or -- most that were on patrol.

A. That are on patrol? I wasn't on patrol.

QO. Okay. Do you -- is it a requirement that all

the cars issued to patrol officers in PCRU, that
their vehicles have dash cams or some type of video
camera in the car?

Bing Being on patrol and being in PCRU are two
different units.

Gi. Okay. Patrol cars, are they required to have
dash cams?

The patrol cars?

ves,

So the marked units?

Sir?

So you're saying the marked units?

Yes.

The marked units have dash cams, yes.

o> Oo» OD BO P

And this -- and this was -- these questions
all go to July 7th, 2016. I'm not asking today. All

these questions are to that day.

Diag ALL £LGHE ;
QO: Okay?
A. And on July 7th, 2016, the marked units have

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

68
LO

eal

12

13

14

15

16

17

18

Lo

20

21

ne

eo

24

25

 

 

got into that morning.

Q. Okay. And what about do you know -- this
question applies to Erin Shepherd, Samuel Pair, and
Abdullah. I'11 just -- it refers to all three
individuals, the next question. Okay?

A. Okay.

@. On July 7th, 2016, do you know of any
requirement that any of those three would have to
wear a body cam for any reason?

A. I'm not -- with Sam Pair and Erin Shepherd,
they were -- they were under the same requirements as
me. They didn't have body cams on. I don't know
what Abdullah had on.

he Okay. The same thing with any dashboard cam,
same question, except on the same day, do you know of
any reason that would require either Samuel Pair,
Erin Shepherd or Abdullah to have a dash cam or some
kind of recording event in their car that they were
driving or a passenger in?

A. They might have.

0% But do you know of any requirement that would

require them to have that in their car?

Ai Required for them?
Q. Right.
A. I'm not sure. I mean, they might have one.

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

 
10

11

12

1.3

14

15

16

17

18

9

20

21

22

ao

24

25

 

 

I'm not -- I mean...
Q. Okay. And since the date of July 7th, 2016,

have you talked to Erin Shepherd?

A. Have I talked to her since that day?

OQ. Uh-huh.

A. Yes:

Q. When have you talked to her?

A. I talked to her a bunch.

0% Well --

A. You're asking me when. I can't point out --

I can't say on July 8th or whatever. I don't know
the dates. I mean, like I said, I don't mark down
every time I do something. So I would have to go
through, like, phone records or something and see

every time I talked to her.

Q. Right. Where are you assigned right now?
Where?
A. I am a detective with the Shelby County

narcotics division.

Q. Okay. Do you work out of 201 Poplar or are
you =<

A. Do I work out of 201 Poplar?

oe Uh-huh.

A. No.

Q. Okay. So it's a different location where

 

 

Elite Reporting Services * (901)522-4477
www. HliteReportingServices.com

73
10

sds

Le

13

14

15

16

LT

18

LS

20

Ad

22

ao

24

a5

 

 

you --
A. Yes.
Q. Okay. And you on a Madison office, on

Madison Avenue?
A. No.

MR. JONES: Why don't you ask him what
office he's at?

MR. SEWARD: That might be the easiest
way to do it. Thank you, John.

BY MR. SEWARD:

Q. What office are you currently working out of?
A. At 5295 Bast Shelby Drive.
Q. Okay. And that's where -- is that where the

central Shelby County narcotics unit is located?

A. That's where I'm located.
Q. Okay.
Bes I don't know if there's a central or east,

west, north. I just know that's where I'm located.
Q. Okay. And your rank today is detective,
though, correct?

A. Yes.

Oo. All right. I guess you're involved in
investigation and arrest of drug suspects, right?
A. Yes.

Q. Illegal activity of various nature --

 

 

Elite Reporting Services * (901)522-4477
www. FEliteReportingServices.com

80
LO

lel:

12

13

14

15

16

1?

18

La

20

21

aa

ao

24

25

 

 

A. Yes, sir.
G And then as you -- are you starting to go to

the scene when you hear that?

A. Initially?

Q Uh-huh.

A. Did I start going to the scene initially?

Q Uh-huh.

A When I heard the hit and run, no, I did not

initially go to the scene.
Q. Okay. It just sounded like somebody -- some
property damage where somebody hit something and left
the scene, right?

MR. JONES: Object to the form.

MR. SEWARD: You can answer,
A. As a hit and run, yeah. Like somebody hit
something, a car, property --

BY MR. SEWARD:

Gs Yeah.
A. -- you know, and left the scene.
om Yeah. There was no report of from nine -- or

from the dispatcher or from anybody else that some
violent crime had committed, that someone was
seriously injured or anything. You didn't hear
anything like that, did you?

MR. JONES: Object to the form.

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

ii5
10

11

12

13

14

LS

16

vy

18

19

20

wk

22

23

24

ae

 

 

A. And --

BY MR. SEWARD:

Q. Prior to the other calls coming in.

A. Prior to -- my first initial -- what I first
initially heard was hit and run.

Gs Okay. And so that doesn't sound like an

emergency, so you didn't go to render aid, right?

A. (No verbal response.)
Oy You can answer that.
A. At the time, it -- when the first initial

call came out as a hit and run, that's all I heard at

that time.
Q. Right.
A. So I wasn't sure of -- I wasn't sure what was

going on. That's why I continued to listen to the
radio.
Q. Okay. And after some period of time, some

minutes, right?

A. I can't say it was minutes. I cannot say
that. No.
Q. Was it around the middle of the day when this

happened? 12 o'clock or 1 o'clock, somewhere in that
time frame?
re I can't remember the time frame. I just know

it was sunny outside.

 

 

Elite Reporting Services * (901)522-4477
www.EliteReportingServices.com

116
10

Ls)

12

2

14

6

16

£7

18

3

20

21

2a

23

24

25

 

 

Q. Okay.

A. So I mean, it's -- in Memphis, I mean, the
gun is out during the summer until 7 o'clock. Sol
can't remember the exact time right now.

OQ. Okay. Can we agree that when you arrived on
Big Orange Road, it wasn't raining, the weather -- it

was clear outside, right?

A. Yes, sir.

Gig The sun was shining?

A. Yes, sir.

ae Okay. It was a clear Memphis day in July,
right?

A. Nice, hot Memphis day in July.

Q. Probably hot too, right?

A. Yes; sir.

a. All right. But on the way over there to the

scene, you learned further information that there's
an individual walking down Big Orange Road, right?

MR. JONES: Object to the form.

MR. SEWARD: This is cross-exam -- well,
he's an adverse witness regardless. And you can
tender your objection. We'll take it up with the
Court.

A. All right. What are you saying? Can you

repeat your question?

 

 

Elite Reporting Services * (901)522-4477
www. HliteReportingServices.com

117
10

i

12

13

14

15

16

af

18

19

20

21

22

23

24

25

 

 

following the suspect later identified as Eddie
Studdard or Edmond Studdard, Deputy Lane was heading

northbound following him on Big Orange Road, correct?

A. Yes, sir.
Q. All right. At some point, you got on Big
Orange Road driving in your -- is it a Taurus? Is

that what you said or a?

A. No. I said a Fusion.

OQ. A Fusion, right? Ford Fusion?

A. Yes.

Gi. So at some point, you were driving a car on

Big Orange Road while you had Deputy Lane in sight,

right?
A. Was he in sight? Yes, he was in sight.
Os Okay. So when you -- were you going the same

direction as Deputy Lane at that time, or were you
following from behind and you overtook him and passed
him?

A. No. I can't remember. I don't know if I

beat. him to the street before he got to the

intersection. I'm not -- I can't remember at that
time.
Q. I'm not asking who got there first. And I'm

not trying to --

A. What I'm saying is --

 

 

Elite Reporting Services * (901)522-4477
www.EliteReportingServices.com

135
10

Lik

12

13

14

LS

16

ey

18

1S

20

2i

22

a3

24

295

 

 

A. No. Because if this is the -- if this is the
scene, some -- my car is being blocked.

BY MR. SEWARD:

Q. Okay. But you think you were -- I'm sorry.

How far from Eddie Studdard or Edmond Studdard?

A. I would say approximately 10 to 15 feet.

Q. 10 to 15 feet when you parked -- so you
parked -- you pulled almost right up to him?

A. No. I didn't pull up -- no. I did not pull
up right to -- I pulled approximately 10 to 15 feet

away from him.
0. Okay. Well, he was -- was he walking or

standing still when you parked?

A. When I parked, he was still walking.

Gx He was still walking. Okay.

A, Yes.

Q. And as you pulled in -- and I don't know

if I'll have to look this up. We talked about Deputy
Abdullah. You know who I'm talking about when I say

that name, don't you?

A. Yeah. I know who he is.

Gi, You know him, right?

A. Yes»

eis We talked -- if you saw him, you'd recognize

him, right?

 

 

Elite Reporting Services * (901)522-4477
www. HliteReportingServices.com

169
10

Lt

12

pe

14

LS

16

Ly

18

19

20

2d

22

23

24

25

 

 

A. Yeah. If I saw him, I'd recognize him. Yes,

sir.
OQ. Okay. Did you see Deputy Abdullah's
automobile or Crown Victoria parked on -- at the

intersection of Big Orange Road and Macon?

A. I don't know what Abdullah was riding. I
just -- after the shooting, he appeared. I don't
know what who he was driving in. I don't know where

he came from.

Q. Okay.
A. But at -- on the time of the shooting, and
matter of fact, at the time where we were -- at the

time of the shooting, I don't know where he was. He

was not on the scene at the time of the shooting.

Q. Okay. So you never saw him prior to the
shooting?

Ax Prior to the shooting?

Ou Right.

A. Prior to -- earlier that -- yeah. Prior, I

saw him sometime that day.

QO. Oh, no. You never saw him on -- at the
intersection of Macon and Big Orange Road prior to
the shooting?

A. I can't recall seeing Abdullah, no.

Gi. Would it surprise you if he said that he was

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

170
10

thd:

12

13

14

15

16

Ae

18

Lo

20

1

23

2a

24

25

 

 

A. Okay.
Q. I asked you, prior to -- immediately prior to
the shooting, did you see Edmond Studdard's face, and

could you see it clearly?

Pex Clearly?

Q. Yes or no.

A. Yes.

Ox All right. And did he have blood on his
face?

A. I can't recall.

Qs Okay. Had he had blood all over his face,

you would have remembered that, wouldn't you?

A. I don't know. Like I said, it was two years
ago. I can't recall.

QO. Okay. Again, same question: Were you close
enough to him to see whether he had blood on both his
wrists?

A. Like I said earlier, I can't recall what he
had on his wrists.

OQ. Okay. And when you saw him, he hadn't

committed any violent felony, had he?

A. At the time? No. I don't know --
Ci Right.
A. -- what felony he committed at the time

because I was not the initial officer on the scene.

 

Elite Reporting Services * (901)522-4477 175

www. EliteReportingServices.com

 
10

11

12

3

14

15

16

17

18

19

20

al

a2

23

24

2s

 

 

towards --

A. Basically, we had all -- he couldn't go
anywhere. That's what I'm telling you. We had it
blocked to where he could not go anywhere.

Gi. Okay. Because if he's headed northbound on
Big Orange Road, there's a wooden fence that runs

along that on that --

A. On his backside.

0; -- on the east side. On the east side,
right?

A. On his backside.

Q. Right. So if Officer Lane's behind him --

A. I'm not saying -- because I don't want to get

into this direction thing. All I'm saying is that he
could not go anywhere. He could not -- he -- Mr. --
was it Studdard? -- Mr. Studdard could not go

anywhere at that time.

Q. Okay. You had him cornered in at some point,
right?

A. Cornered, boxed in, yeah.

Q. What's the difference between cornered and
boxed?

A. I don't know. You say cornered. I say
boxed.

Q. All right. You had him boxed in, right?

 

Elite Reporting Services * (901)522-4477
www.EliteReportingServices.com

 
10

Li

Le

Li

14

15

16

Ly

18

1S

20

21

22

aa

24

25

 

 

A. Right.

Q But you're using the back fence line to
assist you in boxing him, right?

A. We use his background -- whatever was in his
background, we used, where he couldn't go anywhere.

I don't know if it was the field of grass or the
fence. I know there was a fence close. I'm not sure
that's exactly where he was in front of. So I'm not

going to say he was right in front of the fence. We

just knew that he -- where he was, he couldn't go
anywhere.

Q. Okay. And when you got there, you parked --
you said you -- you testified you pulled up to within

15 feet of him, right?

A. No. I said I pulled up within 10 to 15 feet
of him.
Qi Okay. And did you know what kind of weapon

he had supposedly?
MR. JONES: Object to the form.
A. What I saw was a knife.

BY MR. SEWARD:

QO. All right. We're going to get to that.
Okay?

A. You just asked me.

Q. Okay. All right. But to your information,

 

Elite Reporting Services * (901)522-4477
www. HliteReportingServices.com

 
10

sd:

ie

13

14

Lb

16

17

18

13

20

21

22

a3

24

25

 

 

Well, I thought he was walking north on --
A. He was. He turned around when we parked.
Q. -- Big Orange?

Like I said, when you pulled up and parked,
and you pulled up about the same time as Pair and
Shepherd, right?

A. Uh-huh.

De So y'all pull up. He stops his move --
forward movement, right?

Yes.

Okay. He realized he was boxed in, right?
I don't know what he realized.

But he was boxed in, wasn't he?

Yes, he was.

oF Oo YP 2S PP

Okay. When you got out of your car, was
Shepherd and Pair to your left, or were you all the
way to the left? Where --

A. No. They were to my left.

Q. So -- all right. Who was the first -- were

they next to each other, or were they apart from each

other?

A. They were next to each other.

Q's Like how many -- like two feet away?

A. I don't know. I can't remember what they
were doing because they -- my focus was on the

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

185
10

ad

Le

Ls

14

L5

16

17

18

1

20

aa

oe

23

24

ak

 

 

divides the road? It was yellow.
A. Yeah. I was in front of -- I was in front of
the hood of my car.
QO. And was your car --
A. And then -- and then I stepped in -- yeah.

I was in front of the hood of my car if I
recall right.
Os And, again, the location of your car, was it
in the middle of the road, to the right of the center

line, to the left of the center line?

A. It was in the street.

er It was in the street?

A. Uh-huh.

Ss You don't remember if it was on the right

side, the middle side?

A. It depends on which way you were going.
Q. Looking southbound.
BR: ‘It was more -- if I'm looking southbound, my

car was in the southbound lane.

Q. Okay. You -- so you would have been to the
right side of the yellow line, the center dividing
line, right?

A. I never say -- like I say, it depend on which
way you were looking at it. I was in -- I was in the

southbound lane.

 

 

Elite Reporting Services * (901)522-4477
www. #EliteReportingServices.com

187
10

11

12

13

14

15

16

Le

18

19

20

al

Ze

23

24

25

 

 

QO. Okay. But in the southbound lane, you were
10 to 15 feet from the -- from Edmond Studdard at

that point, right?

A. When, I parked, yes. I was 10 to 15 feet
from him.
Os Was he in the street or was he in the grassy

area on the east side?
A. I can't remember. I just know I was 10 to
15 feet from him.
QO. You don't know if he was in the street, or if
he had gotten up next to the wall --
A. I can't remember if he -- I can't remember if
he stepped on the street, if he was in the grassy
area. I just know I was 10 to 15 feet from him.
Q. Okay. And then -- all right. And what
happened then?

MR. JONES: Give me one second.
BY MR. SEWARD:
Q. You can go ahead. I'm listening. What
happened then?
A. At which point?
Q. When you -- you got out of your car. He
stopped walking.
A. Uh-huh.

QO. Was his -- was he facing Officer Lane when

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

 
10

EE

12

13

14

15

16

17

18

se

20

21

22

23

24

25

 

 

QO. Okay. So while he's looking at Lane, he

has the knife or --

By No, no. You're doing it wrong.

oO. Okay.

A. Across his neck.

Oa Okay. I'm going to give you a moment to show

that. Okay?
A. Okay.
Q. All right. I'm going to use an exhibit here
in a second. Okay?

So -- and so when he has his neck -- excuse
me -- is facing Lane, is he saying anything? When I

say "he," Eddie Studdard, Edmond Studdard.

A. When he had his hands in the air?
Q. Right.
A. When he had his hands in the air -- when I --

when he was facing Lane, I heard him say, "Shoot me.
Shoot me."
Q. Okay. And if Erin Shepherd says she don't

recall him saying anything, you disagree with that,

right?

A. No, I would not disagree. That means from
her -- where she was, she couldn't hear nothing.
Qs And she was next to you?

A. She was next to me.

 

Elite Reporting Services * (901)522-4477
www. HliteReportingServices.com

 

195
LO

ek

12

2

14

15

16

17

18

Lo

20

21

22

ao

24

25

 

 

MR. SEWARD: I'll rephrase.
BY MR. SEWARD:
Oi At the time you fired your weapon on

July 7th, 2016 --

A. At the time I fired my weapon, uh-huh.

Q. -- Deputy Lane was looking at the suspect,
correct?

A. Was he looking at him?

OQ. Yeah.

A. I can't tell you what Deputy Lane was doing.
QO. Okay. Well, you were on the south part of

Big Orange Road, right?
A. The south lane?
Q. The southbound traffic of Big Orange Road.

You were standing there, right?

A. I was close -- around the southbound lane.
Oi Okay. But you --
A. I mean -- I mean, both the lanes -- there's a

two-way. There's a north and southbound lane.
They're close. So I was -- I was in the area.
O% All right. But in front of you, though, is

Deputy Lane, pointing his pistol at --

A. Who -- why are you saying he was in front of
me?
Q. Well, he wasn't behind you. Deputy Lane

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

214
10

11

Le

13

14

15

16

17

18

19

20

zi

22

23

24

a

 

 

QO. I'm just asking you.

A. I'm just saying I knew it might have been
sort of closed. I remember seeing a fence, but...
Q. Okay. And Edmond Studdard was in the grassy
area when you shot him, right?

A. I don't know if he was in the grassy area or

the street.

Q. Okay.
A. I know he was around the area.
Q. All right. And how many times did you fire

your weapon?

A. I'm not sure.
Q. You don't know?
A. I'm not sure how many times I fired. Because

initially, I thought it was one. I think they said

I shot three. I'm not sure. I just know I fired my
weapon until the threat was over.

Q. Okay. And if there's testimony that when the
first shot was fired, Mr. Studdard went to the

ground, is that correct or incorrect?

A. If there was testimony that happened?
Q. Well, I'm asking you, if there's a
statement -- if a statement has been given that

Mr. Studdard went down immediately upon the first

shot, would you disagree or agree with that?

 

 

Elite Reporting Services * (901)522-4477
www. FliteReportingServices.com

217
10

ce

12

13

14

Le

16

Lv

18

19

20

21

ae

23

24

20

 

 

A. I'm not sure. I don't know if he went down
on the first -- or whenever he went down, that's when
I stopped shooting my firearm.

Q. Okay. Well, you were there. You were the

one doing the shooting --

A. Right.
Q. -- did he go down with the first shot?
A. I'm not sure he went down with the first

shot. I know when he went down, I went over and
kicked the knife out of his hand. And I pushed him
real carefully because he was still moving.

Oi Okay. And Deputy Shepherd fired her weapon
at the same time or after you?

I think it was after mine.

How long after?

I'm not sure.

Like a few seconds or?

I'm not sure.

Okay.

> oO b Ob Oo >

I got tunnel vision and auditory exclusion

when I fired.

OQ, Okay. Did she fire more than once?
A. I'm not sure. You'll have to ask her.
Q. Do you know which knife -- which hand he had

his knife or the box cutter in?

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

218
LO

Li

La

LS

14

5

LG

Lv

18

LS

20

21

az

23

24

25

 

 

form because could you have done it within the
parameters of time, et cetera.

MR. SEWARD: Well, the question is a
proper question because it is an alternative means to
apprehend him.

BY MR. SEWARD:

Was that option available, if you recall?

I'm not sure. I mean --

Let me ask you. Do you know what a TASER is?
Do I know what one is?

Yeah. Do you know what one is?

Yeah, I know what one is.

0 fF OF OD FF *

You got a gun in your car. You got a shotgun
in your car. Do you carry a TASER on that day?

A. Nope.

Q. Do any of the Shelby County sheriff's

deputies use TASERs?

A. Not that I know of. If they do, it's new.

@:. Do you know what a TASER is used for?

A. Probably an alternative means. I'm not sure.
I -- we don't carry them, so I don't -- I couldn't
tell you.

Q. Okay. Do you know if it's an alternative

means of apprehending a suspect rather than using

deadly force?

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

225
10

Ll

12

3

14

is

16

17

18

Lg

20

21

aa

2a

24

25

 

 

A. We don't have TASERs, so I can't tell you
what they were used for.

QO. Shelby County sheriff's department on that
day did not have any TASERs?

A. PCRU on that day did not have TASERs.

QO. Well, PCRU works with Shelby County sheriff's
department, right?

A. Right. So -- but I don't know if any other
unit carries TASERs.

Q. So you never had any -- on that date, you
didn't have any information available to you or
training from the Shelby County sheriff's department

that discussed the use of TASERs in possible

situations?
A. On that date, we never trained with TASERs.
You are correct. We did not -- never train -- we

never trained with TASERs up to that date. No.
Have you ever seen a TASER used?

Yes.

What does it do?

It kind of shocks the suspect or --
Kind of?

-- or whoever.

Okay.

Pers Sw FS

I mean, it's a pain tolerance. So somebody,

 

 

Elite Reporting Services * (901)522-4477
www. HliteReportingServices.com

226
10

Li

12

1

14

15

16

17

18

19

20

21

22

23

24

25

 

 

you know, if their pain tolerance is high, it might
not do anything to them.
ale Could a TASER have been used on Edmond
Studdard that day?
MR. JONES: Object to the form.
MR. SEWARD: You can answer it.
A. Nobody had one.
BY MR. SEWARD:
Oi If you had one, could you have used it?
MR. JONES: Object to the form.
A. So you want me to think about if we would
have had TASERsS?

BY MR. SEWARD:

on Yeah.

A. Well, I couldn't tell you that because we I
never -- we never trained with them.

Q. Never trained with them at all?

A. Not with Shelby County.

Ox Do the Sheriff's department, do they still

use nightsticks or billy clubs or any type of baton?

A. Yeah, we use ASP batons.
QO A what?

A. A ASP baton.

QO How do you spell that?
A A-S-F.

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

 
10

dk:

Lid

LS

14

15

16

17

18

Lg

20

ai.

22

23

24

25

 

 

shoot to end the threat.
Oh All right. Okay. Well, at some point, can

we agree, Edmond Studdard went down on the ground,

right?

A. Yes, he did go to the ground.

Q. Can we agree you fired your gun one or two
times?

MR. JONES: Object to the form.

BY MR. SEWARD:

©. Or more?

A. You'll have to ask TBI.

Oi; Can we agree you fired your gun that day at
him?

A. Yes, I did fire my gun.

QO. You were aiming at him, right?

A, Yes, sir.

Q. Okay. Can we agree that Erin Shepherd fired
her gun?

A. Well, you'd have to ask -- I mean, she was

off with me, so I figured she did fire.

Q. Okay. To your knowledge, have there been

other shootings involving the Shelby County sheriff's

department in which the issue of mental incompetence
or mental illness by the suspect was an issue?

A. I'm not sure because I didn't even know my

 

 

Elite Reporting Services * (901)522-4477
www.EliteReportingServices.com

237
LO

ek

12

Le

14

aL

16

Li?

18

Be

20

al

aa

23

24

ao

 

 

Q. You don't know what you would have done? You
still may have pulled the trigger?
A. I'm not say -- I can't tell you what I would
have done because that's not what was in front of me
at that time.
© 5 Bear with me one second.
I'm going to get you out of here.

A. Oh, I'm not in a hurry.

MR. HANSOM: Well, I am.

THE WITNESS: Yeah. You other guys might
be. Yeah.

MR. JONES: You're very generous,
Detective Reed. I'm starving.

THE WITNESS: Yeah, everybody else is.
BY MR. SEWARD:
Q. I'm going to ask you, you tell me Lieutenant
Robertson took you somewhere?
A. Lieutenant --
Q. Was he like your commanding officer or
supervisor on that thing?
A. He was -- yeah, he was my lieutenant. I also
had a sergeant.
Q. Okay. Was he in the car with you or the SUV,
whatever it was, with you?

A. I told you nobody was in the car with me.

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

258
10

11

12

13

14

ob

16

17

18

19

20

Zul

22

23

24

a8

 

 

Q. Except Lieutenant Roberts (sic)?
A. I never told you Lieutenant Robertson was in

the car with me.

a, I thought you said he took me -- took me
somewhere.

A. No. I told you he took me off the scene.
Q So he told you just to leave the scene?
A. No. He walked me off the scene.

Q Okay. I don't understand that.

MR. WHITWELL: I think we're talking
about different time frames here.

THE WITNESS: Oh, okay.
BY MR. SEWARD:
QO. Okay. I think you told me -- and if I'm
incorrect, you guys can help me -- some short period
after the shooting occurred, Lieutenant Robertson --

Robertson came to the scene and walked you off the

scene?

A. After the shooting occurred.

Q: Right.

A. When Lieutenant Robertson made the scene, he

took me off the scene, yes.
Q. Okay. And am I correct in you told me
Lieutenant Robertson showed up shortly after the

shooting, though?

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

259
10

aa

12

13

14

LS

16

Le

18

23

20

al

22

23

24

25

 

 

A. Yeah, it was close. It was closer than a

block away.

Q Okay. And you went over there until when?

A Until they told me I could leave.

Qe Who told you you could leave?

A Lieutenant Robertson.

QO Okay. Did the TBI agent, Charles Baker -- or
Baker -- come by and see you over there?

A. Yes.

Oe And he saw you in the parking lot where you
were at?

A. Yes.

QO. Did he ask you why you had left the scene?
A. No.

@: All right. And so when he talked to you, he

asked you to give him a statement, though, didn't he?

About what had.just happened, right?

A. Yes.

0. And you declined to give him a statement?
A. Right.

Q. All right. At some point later, it's my

understanding, and Mr. Hansom may have represented
you in this, you did give a statement to internal
affairs in which that -- which was recorded --

A. Right.

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

261
10

alls

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. The cause to use deadly force was him coming
at me with a knife.

BY MR. SEWARD:

QO. Did you file that with the sheriff's

department? Were those formal charges that you

filed --

A. That I filed?

Q. -- after the shooting?

A. Did I file charges?

a. That's right. That's my question.

A. I didn't file any charges.

Crs Did anybody?

A. I'm not sure.

O. Why not?

A. You can ask and look at the report. I'm not
sure.

Q. Well, if he was coming at you, trying to kill

you, that's attempted murder, isn't it?

A. I'm not sure what they -- what he was charged

with or if he was charged.

Q. Minimum aggravated assault, using a serious

-- a weapon to cause serious bodily injury, right?
MR. JONES: Object to the form. That's

just a jury argument. Come on.

A. Yeah. The answer to that would be on the --

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

279
LO

ll

12

13

14

15

16

ae

18

LS

20

al

a2

23

24

25

 

 

©. Whatever time of day it was, we all agree it
was summer on Big Orange Road, right?
A. It was a hot -- it was a hot day on Big

Orange Road. Yes, we do.

Oi In broad daylight?
A. Leos
Q. We've got four Shelby County sheriff's

deputies all in plain sight of each other, right?
A. Yes, sir.
ey. Okay. And then -- but you make a decision to

shoot, right?

A. Yes, I did.

OQ. Deputy Shepherd made a decision to shoot,
right?

A. Yes, she did.

Q. Deputy Pair did not shoot, did he?

A. I'm not sure. I cannot testify to what Lane,

Shepherd, and Pair did.
tO Okay. Deputy Kyle Lane had his pistol

pointed at Edmond Studdard, didn't he?

A. I cannot testify to what Lane, Shepherd, and
Pair did.

Os Well, can you agree, if Deputy Kyle,
immediately prior to the time Eddie -- Edmond

Studdard was shot, felt that Edmond Studdard was a

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

281
LO

‘dsl:

12

13

14

15

16

LY?

18

ast

20

al

22

23

24

25

 

 

fired their weapons?
A. Would it surprise me?
QO Uh-huh. And the other deputies didn't?
MR. JONES: Object to the form.
A. I mean, why would it be a surprise?
BY MR. SEWARD:
Q. Because they're trained in dealing with
people with mental health issues.
A. Who knew about mental health issues? Who had

a mental health issue?

Q. Okay. Well, let's assume this.
A. Assume?
hs If there was blood on Eddie Studdard's face

and his arm that was in plain visible sight to all
other deputies except for you, any reason you

wouldn't see that blood?

A. I can't assume anything.

Q. But you testified you didn't see any blocd,
TLOne?

A. I said I don't recall.

QO. So there could have been blood on his face,
then?

MR. JONES: Object to the form.
MR. SEWARD: He says he doesn't recall.

A. I don't recall.

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

 
LO

11

La

L3

14

1S

16

L7

18

3

20

al

ae

23

24

25

 

 

BY MR. SEWARD:
Q. So you're not saying he did or he didn't.
You said you just don't recall.
MR. JONES: Object to the form.
A. I don't recall.
BY MR. SEWARD:
Q. Okay. The same would be true regarding his
wrists, right?
A. I don't recall.
Q. And do you know who recovered the box cutter
without the blade after the scene?

MR. JONES: Object to the form.

A. I didn't know there was a box cutter on
the -- without a blade on the scene.

Q. Okay.

A. So I don't know who could have recovered

something that I didn't know was there.

Q. Okay. But can I ask you a question?
When you went to -- you were questioned by
the -- I'll call it the internal affairs in Shelby

County sheriff's department, right?

A. Oh, I was questioned by IAB? Yes.

Q. Right afterwards. You gave a statement,
didn't you?

A. Not that day. Not that day, I didn't.

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

286
